Exhibit 10.3

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

LICENSE AND MANUFACTURING AGREEMENT

This LICENSE AND MANUFACTURING AGREEMENT (this “Agreement”) is made this 24th
day of April, 2012 by and between by and between Powerwave Technologies, Inc., a
Delaware corporation whose principal office is at 1801 E. St. Andrew Place,
Santa Ana, California 92705 (“Licensor”), on the one hand, and Shenzen Tatfook
Technology Co., Ltd., a company established under the laws of the People’s
Republic of China, whose principal office is at 3rd Industrial Area of Shajing
Industrial Company, Haoziang Road, Shajing Town, Bao’ an District, Shenzhen,
518104, Peoples Republic of China (“Licensee”), on the other hand. (Licensor and
Licensee are hereinafter collectively referred to as the “Parties,” and each
individually as a “Party.”)

RECITALS

WHEREAS, Licensor and Licensee intend to enter into this License and
Manufacturing Agreement, wherein Licensee shall be granted certain rights to
manufacture, distribute and sell the Licensed Products (as hereinafter defined)
on the terms and conditions set forth herein.

NOW, THEREFORE, to effectuate the foregoing objectives of the parties, Licensor
and Licensee agree to the following satisfactory terms and conditions.

AGREEMENT

ARTICLE 1: DEFINITIONS

The following definitions of terms apply in this Agreement:

1.1. “Agreement” shall mean this Agreement.

1.2. “Commercially Reasonable Efforts” shall mean, with respect to a given
obligation, the efforts that a reasonable person in the promisor’s position
would use so as to perform that obligation as expeditiously as reasonably
possible

1.3. “Contract Year” shall mean any given contract year in either an initial
term or a renewal term of this Agreement as defined in Section 7.1 hereof. The
first Contract Year shall commence on the Effective Date.

1.4. “Copyrights” shall mean shall mean all registered and unregistered
copyrights, copyrightable works, mask works, and writings and other works of
authorship embodied in tangible form, related to Licensed Products, owned or
controlled by Licensor during the Term in any jurisdiction, including any
applications relating to any of the foregoing, as applicable, and any renewals
of any of the foregoing.

1.5. “Effective Date” shall mean the date on which the Agreement goes into
force.



--------------------------------------------------------------------------------

1.6. “Force Majeure Event” shall mean any natural disaster, decrees of
governmental bodies and actions such as storms, floods, other acts of God,
fires, explosions, riots, war or civil disturbances, strikes or other labor
unrest, embargoes and other governmental actions or regulations which prevent or
prohibit either party from performing the obligations under this Agreement.

1.7. Omitted.

1.8. “Improvement(s)” shall mean any enhancement, improvement, modification,
derivative work or redesign relating to, or based on, the Licensed Products, or
the method or process of manufacture or production of the Licensed Products.

1.9. “Inventory” shall mean Licensee’s inventory of finished Licensed Products
and Licensed Products that are in production.

1.10. “Know-how” shall mean all unpatented technical information, knowledge,
know-how and data useful or necessary to enable Licensee to manufacture Licensed
Products.

1.11. “Licensed Intellectual Property” shall mean collectively, all Copyrights,
Know-how and Patents.

1.12. “Licensed Products” shall mean those products referenced on Exhibit A
hereto, as such Exhibit may be amended by Licensor from time to time.

1.13. “Licensee Confidential Information” shall mean any and all information
which concerns or relates to the business of the Licensee and is, for any
reason, identified or otherwise treated as confidential by the Licensee, except
such information which the Licensor can prove was: (a) in the public domain
prior to the date of this Agreement; (b) became publicly known after date of
this Agreement through no fault of Licensor; (c) was known and documented by
Licensor prior to the start date of this Agreement, and with respect to which
Licensor was not and is not under any obligation of confidentiality; (d) was
disclosed to Licensor, without restriction on disclosure or use, by a third
party which is not under any obligation of confidentiality; or (e) constitutes
Licensed Intellectual Property.

1.14. “Licensor Confidential Information” shall mean any and all information
including the Licensed Intellectual Property and Product and Process
Documentation which concerns or relates to any aspect of the Licensed Products
or the business of the Licensor and is, for any reason, identified or otherwise
treated as confidential by Licensor, except such information which Licensee can
prove was: (a) in the public domain prior to the date of this Agreement;
(b) became publicly known after date of this Agreement through no fault of
Licensee; (c) was known and documented by Licensee prior to the start date of
this Agreement, and with respect to which Licensee was not and is not under any
obligation of confidentiality; or (d) was disclosed to Licensee, without
restriction on disclosure or use, by a third party which is not under any
obligation of confidentiality.

1.15. “Net Sales” shall mean the total amount invoiced by Licensee for sales of
the Licensed Products, excluding any and all charges for freight, handling,
special packaging, taxes, and insurance.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

2



--------------------------------------------------------------------------------

1.16. “Patents” shall mean any and all patents and patent applications, related
to Licensed Products, owned or controlled by Licensor during the Term in any
jurisdiction, including, without limitation, (i) the patents and patent
applications (and all patents issuing therefrom) and; (ii) any continuing
applications thereof including divisionals, continuations,
continuations-in-part, reissued and reexamined patents; and (iii) all
corresponding foreign patents or patent applications.

1.17. “Product and Process Documentation” shall mean the documentation provided
by Licensor to be used by Licensee to manufacture the Licensed Products,
including bills of material, approved vendor list (AVL), assembly drawings, line
layouts, process documentation, quality and inspection plans, test processes,
and packaging requirements.

1.18. “Royalty” shall mean the royalty payments set forth in Exhibit B.

1.19. “Term” shall mean the time period for which this License shall be
effective, as set forth in Article 7.

1.20. “Territory” shall mean the People’s Republic of China.

1.21. “Unit” shall mean a single Licensed Product.

1.22. “Work” means all labor, equipment, materials, methods, engineering and
services required by or reasonably inferable from this Agreement, and the
exercise of its rights and carrying out of all obligations imposed by this
Agreement.

1.23 “Affiliate” means of any particular Person means any other Person
controlling, controlled by or under common control with such particular Person
where “control” means the possession, directly or indirectly, of power to direct
the management and policies of a Person whether through the ownership of voting
securities, contract, family relationship or otherwise.

1.24 “Person” means and includes an individual, a partnership, a joint venture,
a limited liability company, a corporation or trust, an unincorporated
organization, a group, or a government or other department or agency thereof or
any entity.

1.25 “Business” means the sale of custom OEM BTS filters listed on Exhibit C
hereto

ARTICLE 2: LICENSE GRANTS

2.1. License. Subject to the terms and conditions of this Agreement, Licensor
hereby grants to Licensee an exclusive, non-transferable, non-assignable
license, with a right to sublicense, to use the Licensed Intellectual Property
to make, use, sell, offer to sell and promote the Licensed Products solely in
the Territory; provided that the foregoing license shall not include any rights
to develop or produce any Improvements and in the event that Licensee desires to
obtain a license to develop or produce any Improvements, such license, if any,
shall be granted pursuant to a separate license agreement to be mutually agreed
and to be entered into between the Parties.

2.2. License Term. All licenses granted in this Article 2 shall be for the Term
of this Agreement, unless earlier terminated as set forth herein.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

3



--------------------------------------------------------------------------------

2.3. Best Efforts. At all times while this Agreement is in effect, Licensee
shall use its best efforts to exploit the licenses granted hereunder throughout
the Territory, including but not limited to (a) offering for sale the Licensed
Products in a fashion so that they shall be sold on a timely basis, and
(b) maintaining a sales force sufficient in number and appropriate training,
skill or experience to provide effective distribution throughout all areas of
the Territory (sales force can include independent sales representatives).

2.4. Branding. All Licensed Products marketed, promoted and sold by Licensee
hereunder shall be marketed, promoted and sold solely under Licensee’s branding
and trademarks and in no event shall any of the Licensed Products, any
advertising or marketing materials relating to the Licensed Products or any
packaging for the Licensed Products contain or bear any branding or trademarks
of Licensor’s, or any marks that are similar to any branding or trademarks of
Licensor’s; provided, however, that the Licensed Products and any packaging for
the Licensed Products shall bear such proprietary notices with respect to
Licensed Intellectual Property as may be required by Licensor from time to time.
In addition, Licensee may indicate that the Licensed Products are manufactured
under a license from Powerwave Technologies, Inc.

2.5. Licensee’s Duty to Not Authorize Third Party Use of Licensed Intellectual
Property. Licensee shall not permit or authorize use of the Licensed
Intellectual Property in such a way as to give the impression that such, or any
modifications thereof, are the property of the Licensee.

2.6. Compliance With Law. In connection with its performance hereunder, Licensee
agrees not to make any payment or gift to government officials or employees in
violation of local laws or the United States Foreign Corrupt Practices Act. In
addition, the Parties shall comply with all applicable export laws and
regulations (including U.S. export laws and regulations) in connection with the
Licensed Products and each Party agrees that, it will obtain all necessary
licenses or approvals from the U.S. Government prior to
the: (i) transfer, export or re-export, directly or indirectly, of any Licensed
Products or technical data or any direct product of that technical data, or
(ii) disclosure of any technical data acquired from Licensor to any Third
Country National, which shall mean any person or company who is a citizen or
permanent resident of any country that is subject to U.S. economic sanctions or
that is subject to restrictions under the U.S. Export Administration
Regulations. Licensee will obtain Licensor’s written consent for any re-export
or re-transfer of Licensed Products and technical data, as well as for any
disclosure of technical data to a Third Country National. Under no circumstances
may Licensee export or re-export any Licensed Products or technical data to
countries, persons, or entities that are subject to U.S. economic sanctions or
that are subject to restrictions under the U.S. Export Administration
Regulations. Countries subject to broad economic sanctions currently include
Cuba, Iran, Libya, North Korea, Sudan and Syria.

2.7. Restriction on Sale. In consideration of the license and rights granted
herein, Licensee shall not and shall cause each Affiliate of Licensee to not
during the term of this Agreement commercially manufacture, sell or market
products outside of the Territory that have substantially the same functional
attributes of the Licensed Products. Notwithstanding the above, Licensee may
manufacture, market and sell products that are part of the Business outside of
the Territory.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

4



--------------------------------------------------------------------------------

ARTICLE 3: QUALITY AND STANDARDS

3.1. High Standards of the Licensed Products. Licensee shall use its best
efforts to maintain the high quality standards of the Licensed Products, in all
aspects of manufacturing, advertising, packaging and promotion of the Licensed
Products. Licensee shall ensure that the manufacturing, advertising, packaging
and promotion of the Licensed Products are carried out in accordance with the
relevant laws, standards, regulations, rules and codes of practice valid for the
Licensed Products in the Territory. Licensor shall have the right to approve the
quality of all Licensed Products before the launch and marketing of the Licensed
Products by Licensee. Within ninety (90) calendar days of the execution of this
Agreement, Licensee shall submit to Licensor at its own cost two samples of the
Licensed Products that conform to the Product and Process Documentation for
written approval or disapproval by Licensor, which shall be given within ten
(10) working days after Licensor has received such samples. Licensee agrees
that, with respect to all Licensed Products manufactured or sold by it, the same
will be of high quality workmanship, fit, design and materials used therein, and
shall be at least equal in quality, workmanship, fit, design and materials to
the samples of Licensed Products approved by Licensor pursuant to this
Agreement.

3.2. Changes. Licensor shall have the right to make reasonable changes in the
Product and Process Documentation of the Licensed Products upon, if practicable,
at least thirty (30) days’ written notice specifying in detail the requested
change. Licensee shall provide the Licensed Products in conformance with any
such changes as soon as reasonably possible but not later than thirty
(30) calendar days from being notified of such change. In the event that the
Licensee deems any change requested by Licensor to cause an increase in cost or
time required for performance of any part of this Agreement, Licensee, within
fifteen (15) calendar days of receipt of the change order, may, in writing,
object to the change. This written objection shall include a detailed
explanation of the basis for objection, and any proposed adjustment to be made
to the price, performance time, or both. Licensor shall consider the objection
in good faith, and shall reply in writing, accepting or rejecting the objection.
If Licensor in good faith rejects the objection, Licensee shall provide the
Licensed Products in conformance with such changes within thirty (30) calendar
days of the rejection. If the Licensee disagrees, the matter will be resolved
pursuant to Section 15.9.

3.3. Licensor’s Control Over Quality. Licensee agrees that Licensor has the
right to control the quality of Licensed Products, and that Licensor has sole
discretion (not to be unreasonably exercised) to determine in good faith whether
the Licensed Products meet the quality standards of this Article. If Licensor
determines the quality standards of this Article have not been met, Licensor
shall notify Licensee in writing of the details of such quality failure.
Licensee shall take immediate measures to correct the failure. In the event the
Licensee disagrees with Licensor’s determination of a quality failure, Licensee
has a right within the seven (7) working days after receipt of Licensor’s
written notice of quality failure to notify Licensor of such disagreement and
submit the sole issue of whether or not Licensor has reasonably determined there
exists a quality failure to arbitration pursuant to this Agreement. In the event
the quality failure, which is or may give rise to material adverse consequence,
is not corrected, Licensor may consider such a material default or breach, and
this Agreement will be subject to termination as provided in Article 9.

3.4. Inspection of Manufacturing Facilities. Licensee recognizes the right of
the Licensor to inspect product quality and hereby authorizes the Licensor to
inspect the manufacture and assembly of the Licensed Products made by Licensee.
Licensee will permit the Licensor, and its

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

5



--------------------------------------------------------------------------------

agent, at Licensor’s own expense, on ten (10) calendar days’ notice to visit
Licensee’s factory and offices involved in the manufacture or sale of Licensed
Products for such periods as may be reasonable and during normal business hours
to inspect the Licensed Products being made by Licensee to ensure said Licensed
Products meet the quality standards of Licensor on a confidential basis. The
inspection shall be led by the Licensee’s representative and shall be conducted
in accordance with Licensee’s standard procedures.

3.5. Licensee’s Duty to Collect and Provide Samples. Licensee shall collect at
least two samples of the Licensed Product from each production run of the
Licensed Products by the Licensee. All such samples shall be dated and kept at
the Licensee’s facilities and made available for inspection at the time of
Licensor’s inspection of the Licensee’s facilities. In addition, Licensee shall
supply samples of Licensed Products for inspection and approval by Licensor on a
quarterly basis or as may be reasonably requested, from time to time, by
Licensor during the Term.

ARTICLE 4: SALES AND MARKETING

4.1. Sales/Marketing and Production Plans. On the date marking the commencement
of the first and third quarters of each Contract Year during the Term, Licensee
will submit to Licensor, for Licensor’s review, a schedule showing in reasonable
detail the projected sales and marketing plans for the Licensed Products for
each of the next two quarterly periods (the “Sales Plan”). Licensee shall use
best efforts to comply with the Sales Plan.

4.2. Sales Reports. Within thirty (30) calendar days after the end of each
quarter within a Contract Year, Licensee shall provide to Licensor a detailed
listing of all sales made by Licensee of Licensed Products, broken out by
Licensed Product, customer, sales region and showing the dollar amount of each
sale and the relationship of sales for such quarter as compared to the same
quarter for the preceding Contract Year (“Sales Report”). In the event sales for
three consecutive declining quarters evidence a substantial decline in any sales
region, Licensor may request Licensee to submit, for Licensor approval, a
marketing plan which addresses the decline. Such statements shall include all
aggregate gross sales, trade discounts, merchandise returns, damaged merchandise
and net sales prices of all sales for the previous quarter. Each Sales Report
furnished by Licensee shall be certified by Licensee’s Chief Financial Officer
or Controller.

4.3. Advertising. Licensee agrees to use its best efforts to advertise and
promote the Licensed Products.

4.4. Approval of Advertising Materials. All advertising materials proposed to be
used by Licensee in connection with Licensed Products shall be submitted to
Licensor for prior review and approval. Any approval granted hereunder shall be
limited in scope to the proposed use by the Licensee. Any additional uses of the
advertising materials that were not part of the initial request to Licensor
shall also require Licensor’s prior written approval. Samples of advertising
materials, and samples of any material and substantial revisions, changes,
modifications or substitutions thereof, shall be submitted to Licensor more than
twenty (20) working days before the intended use of any such submitted
materials. All such requests for approval shall be accompanied by at least two
(2) samples of the object for which approval is sought at Licensee’s cost and
expense. Licensee agrees that if neither rejection nor approval is forthcoming
from Licensor within twenty (20) days from receipt by Licensor, such material
shall be deemed disapproved and agrees not to use such disapproved samples.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

6



--------------------------------------------------------------------------------

ARTICLE 5: LICENSE FEES AND ACCOUNTING

5.1. Up-Front License Fee. Upon execution of this Agreement and subject to the
approval from the relevant tax and foreign exchange authorities in China and
other applicable regulatory authorities (the “Authorities”), Licensee shall pay
to Licensor a one time, up-front, non-recoupable license fee equal to Five
Million Dollars ($5,000,000), by wire transfer to an account designated by
Licensor. Licensor hereby acknowledge that it may take more than twenty
(20) working days for Licensee to obtain the necessary approvals from the
Authorities for remittance of the Up-front License Fee to Licensor (the
“Approvals”), and the Authorities may require necessary explanation, and if
applicable, adjustments to the payment of the Up-front License Fee. If the
Authorities require an adjustment to the Up-front License Fee, the licenses
granted in this Agreement shall be void and have no effect unless the Parties
mutually agree to the adjustment and such other provisions requested by either
Party as a result of the adjustment. Licensor agrees to use its best effort to
assist Licensee in obtaining the Approvals.

5.2. Amount of Royalty. The Licensee shall pay the Licensor a Royalty as set
forth in Exhibit B. Royalties are due in quarterly installments within thirty
(30) calendar days of the end of each quarter within a Contract Year in which
Licensed Products were sold if no approval is required by the SAFE Authority and
within sixty (60) calendar days of the end of each quarter within a Contract
Year in which Licensed Products were sold if approval of the payment is required
by the SAFE Authority.

5.3. Omitted.

5.4. Method of Paying Royalties to Licensor. All Royalties due hereunder shall
be paid to the Licensor at 1801 E. St. Andrew Place, Santa Ana, California
92705, in United States dollars without any transfer charges. Licensor shall
have the right to require the Licensee to make payment to any bank designated by
Licensor. Licensor shall also have the right to require that payment be made by
wire transfer. If any payment is rejected by the Licensee’s bank, the Licensor
may demand subsequent payments to be made by certified checks.

5.5. Penalty on Delinquent Payments. If the payment of any installment of
Royalties or any other fee due under this Agreement is delinquent, interest
shall accrue on the unpaid principal amount of such installment from and after
the date which is ten (10) calendar days after the date the same became due at
five percent (5%) per annum.

5.6. Accounting. For the entire term of this Agreement, Licensee shall keep and
maintain appropriate books and records of account, in accordance with GAAP (as
defined in Section 9.2 below), sufficient to enable accurate calculations of
Royalties due to Licensor and to audit the quarterly Sales Reports.

5.7. Identification Number on Licensed Products. Licensed Products shall have a
number that is unique from Licensee’s other products, and such unique
identification shall be used in Licensee’s accounting system. If any unit
numbers of Licensee’s other products are the same as those used on Licensor’s
products, Licensee bears all expense and responsibility for changing the
numbering system on Licensee’s other products to eliminate duplication.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

7



--------------------------------------------------------------------------------

5.8. Licensor’s Authority to Audit Licensee. Licensor and its duly authorized
representatives, at Licensor’s own expense, on ten (10) calendar days’ prior
written notice, shall have the right for the duration of the Agreement and for
three (3) years thereafter, during regular business hours, to examine the books
of account and records and all other documents, materials, and inventory in the
possession or under the control of Licensee with respect to all subject matters
relevant to this Agreement. All such books of account, records and documents
shall be maintained and kept available by Licensee for at least the duration of
this Agreement and for at least three (3) years thereafter. Licensor shall have
sufficient access thereto and shall have the right to make copies therefrom. If
as a result of any examination of Licensee’s books and records it is shown that
Licensee’s payments to Licensor hereunder with respect to any twelve (12) month
period were less than the amount which should have been paid to Licensor by
greater than Five Percent (5%) of the amount which would have been paid during
such twelve (12) month period, Licensee shall, in addition to reimbursement of
any underpayment with interest from the date on which each payment was due at
the rate set forth in Section 5.5 hereof, promptly reimburse Licensor for the
cost of such examination without prejudice to any other remedies or claims of
Licensor.

ARTICLE 6: REPRESENTATIONS AND WARRANTIES

6.1. Licensor’s Express Warranties. Licensor hereby expressly warrants all of
the following:

 

  A. Licensor warrants that it is the legal, entire and sole owner of the
Licensed Intellectual Property; that it has the right to license the rights
granted under this Agreement, that it has obtained any and all necessary
permissions from third parties to license the Licensee to and to sublicense to
use the Licensed Intellectual Property to make, use, sell, offer to sell and
promote the Licensed Products, and that use of the Licensed Intellectual
Property and Product and Process Documentation by Licensee in accordance with
the terms of this Agreement shall not infringe the copyright, patent, trade
secret, trademark of any third party. The Licensor shall indemnify and hold
Licensee harmless from and against any losses, claims, damages, awards,
penalties, or injuries incurred, including reasonable attorney’s fees and
expenses, which arise from any claim by any third party of an alleged
infringement of copyright, patent, trade secret, trademark or any other property
right arising out of the use of the Licensed Intellectual Property and Product
and Process Documentation by the Licensee in accordance with the terms of this
Agreement. This indemnity shall survive the termination of this agreement. NO
LIMITATION OF LIABILITY SET FORTH ELSEWHERE IN THIS AGREEMENT IS APPLICABLE TO
THIS INDEMNIFICATION.

 

  B. Licensor will maintain the Licensed Intellectual Property during the term
of this Agreement, including but not limited to preparation, filling,
prosecuting and maintenance of Licensed Intellectual Property, and Licensor
shall indemnify Licensee’s damages and losses which are caused by Licensor’s
such failure.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

8



--------------------------------------------------------------------------------

  C. Licensor will offer reasonable continuing support to assist Licensee in use
of the Licensed Intellectual Property. Licensor will make its personnel
available by email, phone or fax, from time to time, for feedback,
problem-solving, or general questions. Licensor will provide reasonable training
to Licensee staff relating to the use of the Licensed Intellectual Property and
Product and Promotion Documentation.

 

  D. Omitted.

 

  E. It has the full right, power and authority to enter into this Agreement and
to perform all of its obligations hereunder;

 

  F. It is financially capable of undertaking the business operations which it
conducts and of performing its obligations hereunder;

 

  G. It is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation; and

 

  H. All necessary corporate acts have been effected by it to render this
Agreement valid and binding upon it.

6.2. Licensee’s Express Warranties. Licensee hereby expressly warrants all of
the following:

A. That the Licensed Products shall be in material compliance with the Product
and Process Documentation;

B. That the Licensed Products will be of good material and workmanship and will
be free of defects in material and workmanship;

C. That the Licensed Products and the Work done comply with all applicable laws
in force on the date the Licensed Products are produced;

D. It has the full right, power and authority to enter into this Agreement and
to perform all of its obligations hereunder;

E. It is financially capable of undertaking the business operations which it
conducts and of performing its obligations hereunder;

F. It is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation; and

G. All necessary corporate acts have been effected by it to render this
Agreement valid and binding upon it.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

9



--------------------------------------------------------------------------------

ARTICLE 7: TERM

7.1. Term. Subject to termination as provided in this Agreement, the initial
term of this Agreement is Seven Contract Years (the “Initial Term”). If Licensee
fully performs in accordance with all the terms and conditions hereof, Licensee
shall have three consecutive options to renew this Agreement for one consecutive
Contract Year, respectively (each a “Renewal Term” and collectively the “Renewal
Terms”). The Initial Term and all Renewal Terms, if any, shall be referred to
herein as the “Term.”

ARTICLE 8: INSOLVENCY

8.1. Effect of Proceeding in Bankruptcy, Etc. If either Party institutes for its
protection or is made a defendant in any proceeding under bankruptcy,
insolvency, reorganization or receivership law, or if either Party is placed in
receivership or makes an assignment for benefit of creditors or is unable to
meet its debts in the regular course of business, the other Party may elect to
terminate this Agreement immediately by written notice to the other Party
without prejudice to any right or remedy the terminating Party may have,
including, but not limited to, damages for breach to the extent that the same
shall be recoverable.

8.2. Rights Granted Are Personal to Licensee. The licenses granted hereunder are
personal to Licensee. No assignee for the benefit of creditors, receiver,
trustee in bankruptcy, sheriff or any other officer or court charged with taking
over custody of Licensee’s assets or business, shall have any right to continue
performance of this Agreement or to exploit or in any way use of Licensed
Intellectual Property or other rights hereby licensed if this Agreement is
terminated pursuant to Section 8.1, except as shall be required by law.

ARTICLE 9: TERMINATION

9.1. Termination. Either Party may terminate this Agreement effective upon
written notice to the other if the other Party violates any covenant, agreement,
representation or warranty contained herein in any material respect or defaults
or fails to perform any of its obligations or agreements hereunder in any
material respect, which violation, default or failure is not cured within thirty
(30) calendar days after notice thereof from the non-defaulting Party stating
its intention to terminate this Agreement by reason thereof.

9.2. Effect of Termination.

A. All rights and obligations of the Parties shall cease to have effect
immediately upon termination of this Agreement except that termination shall not
affect:

(i) the accrued rights and obligations of the Parties at the date of
termination; and

(ii) the continued existence and validity of the rights and obligations of the
Parties under those clauses which are expressed to survive termination and any
provisions of this Agreement necessary for the interpretation or enforcement of
this Agreement.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

10



--------------------------------------------------------------------------------

B. Immediately upon termination, for any reason whatsoever, or expiration, of
this Agreement, Licensee agrees to cease all manufacture and sale of the
Licensed Products and use of Licensed Intellectual Property and deliver a list
detailing the entire Inventory (“Inventory List”) to Licensor. Inventory List
shall be prepared as of the close of business on the date of such termination
and shall reflect the landed, duty paid cost of each such item, as accounted for
in Licensee’s books according to the generally accepted accounting principles
commonly adopted in the PRC, excluding for the purpose of this Agreement Hong
Kong, Macau and Taiwan (“GAAP”). Except for termination of this Agreement
pursuant to Section 8.1, notwithstanding the other provisions of this Article 9,
Licensor thereupon shall have the option exercisable by notice in writing
delivered to Licensee within thirty (30) calendar days after its receipt of the
Inventory List, to purchase any or all of the Inventory for an amount equal to
the landed, duty paid cost. If Licensor sends such notice to Licensee, Licensor
may collect and pay for the Licensed Products within thirty (30) calendar days.
If Licensor does not exercise the option (or only exercises it partially)
Licensee has the non-exclusive right to sell such remaining Licensed Products
within the Territory until all remaining Inventory is consumed (“Sell-off
Period.”) All applicable provisions of this Agreement, including the obligation
to pay Royalty, shall continue to be in force for such period.

C. Upon termination of this Agreement Licensee shall promptly return to Licensor
or otherwise dispose of as Licensor may instruct, all samples, moulds,
instruction books, technical pamphlets, catalogues, advertising materials,
Product and Process Documentation and other materials, documents or papers
whatsoever relating to the intellectual property rights of Licensor or the
Licensed Products (other than correspondence which has passed between the
Parties) which Licensee may have in its possession or under its control.

9.3. Force Majeure Event. For purposes of this Agreement, a “Force Majeure
Event” shall mean the occurrence of unforeseen circumstances beyond a Party’s
control and without such Party’s negligence or intentional misconduct,
including, but not limited to, any act by any governmental authority, act of
war, natural disaster, strike, boycott, embargo, shortage, riot, lockout, labor
dispute, and civil commotion

A. Neither Party shall be responsible for any failure to perform due to a Force
Majeure Event provided that such Party gives notice to the other Party of the
Force Majeure Event as soon as reasonably practicable, but not later than five
(5) calendar days after the date on which such Party knew or should reasonably
have known of the commencement of the Force Majeure Event, specifying the nature
and particulars thereof and the expected duration thereof; provided, however,
that the failure of a Party to give notice of a Force Majeure Event shall not
prevent such Party from relying on this Section except to the extent that the
other Party has been prejudiced thereby.

B. The Party claiming a Force Majeure Event shall use Commercially Reasonable
Efforts to mitigate the effect of any such Force Majeure Event and to cooperate
to develop and implement a plan of remedial and reasonable alternative measures
to remove the Force Majeure Event; provided, however, that neither Party shall
be required under this provision to settle any strike or other labor dispute on
terms it considers to be unfavorable to it. Upon the cessation of the Force
Majeure Event, the Party affected thereby shall immediately notify the other
Party of such fact, and use its Commercially Reasonable Efforts to resume normal
performance of its obligations under the Agreement as soon as possible.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

11



--------------------------------------------------------------------------------

C. Notwithstanding that a Force Majeure Event otherwise exists, the provisions
of this Section shall not excuse any obligation of either Party, including the
obligation to pay money in a timely manner for Royalties earned hereunder or
other liabilities actually incurred, that arose before the occurrence of the
Force Majeure Event causing the suspension of performance.

D. In the event a Party fails to perform any of its obligations for reasons
defined in this Section 9.3 for a cumulative period of thirty (30) calendar days
or more from the date of such Party’s notification to the other Party then the
other Party at its option may extend the corresponding delivery period for the
length of the delay.

9.4. Equitable Relief. The Parties agree that irreparable damage would occur if
any provision of this Agreement were not performed in accordance with the terms
hereof and that the Parties shall be entitled to specific performance of the
terms hereof, in addition to any other remedy to which they are entitled at law
or in equity.

9.5. Termination Without Prejudice. Termination of this Agreement pursuant to
and conditions hereof shall be without prejudice to the terminating party’s
other rights and remedies at law or in equity.

ARTICLE 10: INDEMNIFICATION AND LIMITATION OF LIABILITY

10.1. Licensee. Each Party (the “Indemnifying Party”) shall indemnify and hold
the other Party (“Indemnified Party”) and its officers, agents and employees
harmless from and against any and all liability, claims, causes of action,
suits, damages and expenses, including reasonable attorneys’ fees and expenses
in actions involving third parties or between the parties hereto, which they, or
any of them are or become liable for, or may incur, or be compelled to pay by
reason of (a) any acts, whether of omission or commission, that may be committed
or suffered by the Indemnified Party or any of its servants, agents or employees
in connection with the Indemnifying Party’s performance under this Agreement;
and (b) any alleged or actual breach by the Indemnifying Party of its
warranties, representations, covenants and obligations to the Indemnified Party
under this Agreement.

10.2. Limitation of Liability. EXCEPT AS PROVIDED HEREIN, NO PARTY SHALL BE
LIABLE TO ANY OTHER PARTY BY REASON OF THIS AGREEMENT OR ANY BREACH OR
TERMINATION OF THIS AGREEMENT, FOR ANY INCIDENTAL, CONSEQUENTIAL, INDIRECT,
PUNITIVE, EXEMPLARY OR SPECIAL DAMAGES WHETHER ARISING OUT OF TORT (INCLUDING
NEGLIGENCE), PRODUCT LIABILITY, OR OTHERWISE, AND WHETHER OR NOT SUCH PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGE FOR ANY LOSS OF PROSPECTIVE
PROFITS OR INCIDENTAL, CONSEQUENTIAL INDIRECT, PUNITIVE, EXEMPLARY OR SPECIAL
DAMAGES.

10.3. Independent Covenants. The foregoing indemnity provisions of Section 10.1
hereof shall be deemed independent covenants, and shall survive completion of or
any termination or cancellation of this Agreement, or any claimed breach
thereof. The Indemnified Party shall be entitled to be reimbursed by the
Indemnifying Party for all expenses, including reasonable attorneys’ fees paid
or otherwise incurred to enforce the provisions of this Section.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

12



--------------------------------------------------------------------------------

ARTICLE 11: INSURANCE

11.1. Insurance to Be Obtained by Licensee.

A. As long as available in China Licensee shall maintain in effect at all times
during the term of this Agreement insurance, including without limitation
workers’ compensation, comprehensive general liability, product liability,
property damage, advertising liability, and automobile liability insurance
against all losses, claims, demands, proceedings, damages, costs, charges and
expenses for injuries or damages, costs, charges and expenses for injuries to
any person or property arising out of or in connection with this Agreement which
are the result of the fault or negligence of Licensee, its agents and
sublicensees. Such insurance shall be for coverage on an occurrence basis in the
amount of not less than Three Million Dollars ($3,000,000) for personal injury
and One Million Dollars ($1,000,000) for property damage. Licensee shall also
provide insurance covering theft and destruction of Licensed Products, as well
as any other insurance coverage customary within the Territory.

B. The specification of liability coverages and limits herein shall not relieve
or limit the responsibilities of Licensee under this Agreement.

C. Licensee is solely responsible for determining whether additional coverage or
greater limits are required to protect Licensee’s interests from hazards or
claims in excess of the specified minimum insurance. Where special or unusual
hazards peculiar to the Work are foreseeable, Licensee shall take such steps as
are necessary to insure itself against such hazards and be responsible for any
damage which results from the occurrence of such hazards prior to the start of
Work by Licensee.

D. Licensee shall give thirty (30) calendar days’ advance written notice to
Licensor in the event of cancellation or expiration of the policy or of any
material and substantial change in the policy.

E. Licensee shall, within thirty (30) calendar days of the Effective Date,
deposit with Licensor a complete package of certificates of insurance required
under this Article signed by the insurer. None of the insurance required (to the
extent available in China) hereunder shall be canceled, changed or allowed to
lapse until the Agreement has been completed.

F. Licensor or its successor or assign shall be named as additional insureds.

ARTICLE 12: OWNERSHIP

12.1. Licensed Intellectual Property. Licensee acknowledges and agrees that
Licensor is and shall remain the sole and exclusive owner of all Licensed
Intellectual Property and Licensee acquires no right, title or interest in the
Licensed Intellectual Property. Except for those rights expressly granted in
this Agreement, no other rights are granted, either express or implied, to
Licensee. Licensee shall not, during the term of this Agreement or thereafter,
(a) attack Licensor’s title or rights in and to Licensed Intellectual Property,
or (b) contest the fact that Licensee’s rights under this Agreement are solely
those of a licensee, manufacturer and distributor and such rights shall cease
upon termination of this Agreement. The provisions of this Section shall survive
the

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

13



--------------------------------------------------------------------------------

termination of this Agreement. Licensee shall always comply with Licensor’s
instructions regarding marking of the Licensed Products with proprietary notices
with respect to Licensed Intellectual Property.

12.2. Copyright. Licensee hereby agrees that any Copyright which shall have
arisen under this Agreement in any sketch, design, advertising materials or the
like, used on or in connection with any Licensed Product are the sole and
exclusive property of the Licensor. Licensee shall not, at any time, do any act
or thing which shall adversely affect any of the Licensor’s rights in such
sketches, designs, advertising materials and the like, and shall, at Licensor’s
request, do all things reasonably required by Licensor to preserve and protect
said rights.

12.3. Designs Used Only on Licensed Products. Licensee acknowledges and agrees
that Licensor owns or shall own all rights in designs relating to the Licensed
Products, regardless of whether such designs were created by Licensor or created
on behalf of Licensor by the Licensee. Licensee agrees to make, procure and
execute all assignments necessary to vest ownership of design rights in
Licensor. Licensee shall not do or allow to be done anything which may adversely
affect any of Licensor’s design rights. All designs used by Licensee for the
Licensed Products shall be used exclusively for the Licensed Products.

ARTICLE 13: INFRINGEMENT OR DILUTION

13.1. Notice of Infringement. Licensee shall notify Licensor in writing of any
infringement, dilution or imitation of the Licensed Intellectual Property by any
third party promptly when the same shall come to the attention of the Licensee.
Licensor will thereupon take such action as it deems advisable, and Licensee
shall cooperate with and assist Licensor in the prosecution of any such suit, as
Licensor may reasonably request, provided that Licensor shall bear all costs and
expenses reasonably incurred by Licensee in giving information and assistance
pursuant to such request. In no event, however, will Licensor be required to
take any action if it deems it inadvisable to do so and Licensee will have no
right to take any action without the prior written consent of Licensor.

13.2. Licensor Control Over Litigation. Without prejudice to any interests and
rights of Licensee under this Agreement, Licensor shall have full control over
any such action, including, without limitation, the right to select counsel, to
settle on any terms it deems advisable in its discretion, to appeal any adverse
decision rendered in any court, to discontinue any action taken by it, and
otherwise to make any decision in respect thereto as it deems advisable in its
discretion. Licensor shall bear all reasonable, out-of-pocket expenses connected
with the foregoing. Any recovery as a result of such action shall belong to
Licensor. Licensee may, upon receiving the prior written consent of Licensor,
participate in any action taken by or proceeding instituted by Licensor through
separate counsel of Licensee’s own choosing and at Licensee’s sole expense,
provided that Licensor at all times shall retain full control over such action
in accordance with this Section.

13.3. In the case that such infringement, dilution or imitation of the Licensed
Intellectual Property impact or infringe or damage any and all interests and
rights of Licensee under this Agreement, including but not limited to its
interest and rights arising from or relating to its license as provided in
Section 2.1, License shall have the right to take such action as it deems
advisable, and Licensor shall cooperate with and assist Licensee in the
prosecution of any such suit, as Licensee

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

14



--------------------------------------------------------------------------------

may reasonably request, provided that Licensee shall bear all costs and expenses
reasonably incurred by Licensor in giving information and assistance pursuant to
such request. Licensee shall have full control over any such action, including,
without limitation, the right to select counsel, to settle on any terms it deems
advisable in its discretion, to appeal any adverse decision rendered in any
court, to discontinue any action taken by it, and otherwise to make any decision
in respect thereto as it deems advisable in its discretion.

ARTICLE 14: CONFIDENTIALITY

14.1. Confidentiality Obligations. The terms of the Nondisclosure Agreement by
and between the Parties dated as of February 8, 2012, shall govern this
Agreement with respect to Licensee Confidential Information and Licensor
Confidential Information, and is incorporated herein by this reference.

ARTICLE 15: OTHER PROVISIONS

15.1. Severability. If any provision or any portion of this Agreement shall be
construed to be illegal, invalid or unenforceable, such provision shall be
deemed stricken and deleted from this Agreement to the same extent and effect as
if never incorporated herein. All other provisions of this Agreement and
remaining portion of any provision which is not found to be illegal, invalid or
unenforceable in part shall continue in force and effect.

15.2. Non-waiver. No waiver, modification or cancellation of any term or
condition of this Agreement shall be effective unless executed in writing by the
party charged therewith. No written waiver shall excuse the performance of any
acts other than those specifically referred to herein. The fact that the
Licensor has not previously insisted upon the Licensee expressly complying with
any provision of the Agreement shall not be deemed to be a waiver of the
Licensor’s future right to require compliance in respect thereof. Licensee
specifically acknowledges and agrees that the prior forbearance in respect of
any act, term or condition shall not prevent Licensor from subsequently
requiring full and complete compliance thereafter.

15.3. Permission Needed to Assign or Sublicense. This Agreement shall be binding
upon and inure to the benefit of the parties and their respective successors and
assigns. Licensee shall not assign or sublicense this Agreement or any interest
therein, or any part of this Agreement without Licensor’s prior written consent;
which may not be unreasonably withheld. However, Licensor may assign its rights
and obligations under this Agreement to any successor without the consent of
Licensee but with reasonable advance written notice, so long as such successor
agrees to be liable for all and any obligations, financial or otherwise, arising
from this Agreement.

15.4. Form of Notice to Parties. Wherever one Party is required or permitted or
required to give written notice to the other under this Agreement, such notice
will be given by hand, by certified U.S. mail, return receipt requested, by
overnight courier, or by fax and addressed as follows:

 

If to Licensor:   with a copy to: Powerwave Technologies, Inc.   Powerwave
Technologies, Inc. 1801 East St. Andrew Place   1801 East St. Andrew Place Santa
Ana, California 92705   Santa Ana, California 92705 Attn: Chief Procurement
Officer  

Attn: Chief Financial Officer

Phone: +49 (172) 722.2608  

Phone: (714) 466-1000

 

Fax (714) 466-5801

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

15



--------------------------------------------------------------------------------

If to Licensee:

Shenzen Tatfook Technology Co. Ltd.

3rd Industrial Area of Shajing Industrial Company Haoxiang Road, Shajing Town,

Bao’an District, Shenzhen, PRC 518104

Attn: Ms Xu Jin, Linda

Phone: +86 (755) 2981 6880

Fax: +86 (755) 2735 6851

All such notices shall be effective upon receipt. Either Party may designate a
different notice address from time to time upon giving ten (10) calendar days’
prior written notice thereof to the other Party.

15.5. Notice of Actions Being Brought. Licensee agrees to notify Licensor
immediately upon the commencement of any actions brought against Licensee whose
outcome may affect the rights of Licensor herein granted, and Licensor shall
have the right at its own expense to appear and defend such actions.

15.6. Precedence. In the event of conflict between the terms of this Agreement
and any other document, the terms of this Agreement shall govern, unless such
other document expressly purports to modify this Agreement, and is signed by the
parties to this Agreement.

15.7. Survival of Obligations. The provisions of this Agreement, which by their
very nature survive final acceptance under this Agreement shall remain in full
force and effect after such termination.

15.8. Integration. This Agreement, and the appendices hereto, represent the
entire agreement between the Parties respecting the subject matter hereof and
supersede all prior discussions, agreements and understandings of every kind and
nature between them. No modification of this Agreement will be effective unless
in writing, expressly purporting to modify this Agreement and signed by the
Party against whom enforcement is sought.

15.9. Disputes/Choice of Law/Attorneys Fees. The Parties shall attempt to
resolve any disputes between them arising out of this Agreement through good
faith negotiations. In the event the Parties cannot resolve a dispute within
thirty (30) days after one Party has given the other Party written notice of the
existence of the dispute, such dispute shall be settled by arbitration which
shall be conducted in accordance with the Arbitration Rules of the United
Nations Commission on International Trade Law (“UNCITRAL”) in effect at the time
of applying for arbitration. The appointing authority shall be the Hong Kong
International Arbitration Centre (HKIAC) and the place of arbitration shall be
Hong Kong at the HKIAC. There shall be only one arbitrator. The language to be
used in the arbitration proceedings shall be English. The arbitral award is
final and binding upon both parties, This Agreement shall be construed in
accordance with the substantive laws of the State of California (excluding its
conflicts of laws principles). The provisions of the United Nations Conventions
on Contracts for the International Sale of Goods shall not apply to this
Agreement. The prevailing Party shall be entitled to recover its costs and
reasonable attorney’s fees from the non-prevailing Party in any action brought
to enforce this Agreement.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

16



--------------------------------------------------------------------------------

15.10. Responsibility for Taxes. The Parties shall be responsible for the
payment of the applicable taxes arising in connection with the transactions
contemplated under this Agreement pursuant to the applicable taxation laws and
regulation. .

15.11. Headings. The headings of the Articles of this agreement are for
convenience only and shall in no way limit or affect the term or conditions of
this Agreement.

15.12. Remedies Cumulative. All remedies available under the law and/or this
Agreement for breach of this Agreement are cumulative and may be exercised
concurrently or separately, and the exercise of any remedy shall not be deemed
an election of such remedy to the exclusion of other remedies.

15.13. Independent Contractor Status. It is expressly understood that Licensee
and Licensor are contractors independent of one another, and that neither has
the authority to bind the other to any third person or otherwise to act in any
way as the representative of the other, unless otherwise expressly agreed to in
a writing signed by both Parties hereto. Licensee shall maintain complete
control over its employees and agents and assume liability for such actions as
would occur under the terms of this Agreement.

15.14. Rights of Licensor’s Successors in Interest. The rights of Licensor and
the obligations of Licensee under this Agreement shall inure to the benefit of
Licensor’s nominees, successors and assigns.

15.15. Construction. This Agreement has been submitted to the scrutiny of, and
has been negotiated by, all Parties hereto and their counsel, and shall be given
a fair and reasonable interpretation in accordance with the terms hereof,
without consideration or weight being given to its having been drafted by any
Party hereto or its counsel.

15.16. Limitation on Rights of Others. This Agreement is entered into between
the Parties for the exclusive benefit of the Parties. This Agreement is not
intended for the benefit of any creditor of any Party or any other person.
Except to the extent provided by applicable statute, and then only to that
extent, no third party shall have any rights under this Agreement.

15.17. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

15.18. No Publicity. Each Party agrees not to publicize or disclose the
existence or terms of this Agreement to any third Party without the prior
consent of the other Party except as required by law or applicable stock
exchange regulations (in which case, the Party seeking to disclose the
information shall give reasonable notice to the other Party of its intent to
make such a disclosure). Neither Party shall make any press release or similar
public statement without the prior consent of the other Party.

[Signature page follows]

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on the
24th day of April, 2012.

 

Licensor: POWERWAVE TECHNOLOGIES, INC. By:   /s/ Marvin MaGee Name:   Marvin
MaGee Title:   Chief Operating Officer Licensee: SHENZEN TATFOOK TECHNOLOGY CO.,
LTD. By:   /s/ Linda Xu Name:   Linda Xu Title:   Vice President

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

18



--------------------------------------------------------------------------------

EXHIBIT A

LICENSED PRODUCTS

5000 series and 7000 series antennas and industry standard tower mounted
amplifiers with specific models and part numbers to be supplied and agreed upon
prior to the closing of the Asset Purchase Agreement between Licensee and
Filtronic Suzhou Telecommunications Products Co., Ltd.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

19



--------------------------------------------------------------------------------

EXHIBIT B

ROYALTIES

1. Licensee shall pay to Licensor a Royalty equal to [*] of Net Sales of each
individual Unit sold, distributed or otherwise disposed of (collectively “Sold”)
by Licensee. For purposes of determining when a Royalty payment is due, a Unit
is considered Sold on the date of shipment by Licensee.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

20



--------------------------------------------------------------------------------

EXHIBIT C

 

Acct Name

  

Product Group

NOKIA-SIEMENS    [*]    [*]    [*] ALCATEL-LUCENT    [*]    [*]    [*]    [*]   
[*]    [*]    [*]    [*]    [*]    [*]    [*]    [*]    [*]    [*]    [*]
MOTOROLA    [*]    [*]    [*]    [*]    [*]    [*]    [*]    [*]    [*]    [*]
   [*]

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

21